DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on May 18, 2021 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on May 18, 2021. Claims 1-2 and 4-6 are pending in the application and are being examined herein.
Status of Objections and Rejections
	The objection to the claims is maintained and modified as necessitated by the amendments.
	All rejections from the previous office action are maintained and modified as necessitated by the amendments.
Claim Objections
Claim 1 is objected to because of the following informalities:  in lines 18-19 of the claim, “the pair of the inner linear portions” should read “the pair of inner linear portions” for consistency.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2 and 4-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outside" in line 11 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Additionally, it is unclear what the boundary or limit is that the outside is beyond. What is “the outside” outside of? Is it outside of the measurement chamber, outside of the sensor element, or is it the atmosphere itself? Claims 2 and 4-6 are rejected as dependent thereon.
Claim 1 recites the limitation "the first connection portion" in lines 25-26 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to read “the first connection portions” for clarity and consistency. Claims 2 and 4-6 are rejected as dependent thereon.
Claim 6 recites the limitation "the first connection portion" in line 2 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Examiner suggests amending this limitation to read “the first connection portions” for clarity and consistency.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Oya (US 2015/0040642 A1) and further in view of Shimizu et al. (US 2015/0219591 A1) and further in view of Jach et al. (US 6,261,429 B1).
Regarding claim 1, Oya teaches a sensor element (a plate-shaped gas sensor element 7, Figs. 1-4, para. [0040]) comprising:

Oya teaches a gas measurement chamber 316 covered by the porous diffusion limiting member 315 (Fig. 4, para. [0058]). Oya fails to teach a measurement chamber layer. However, Shimizu teaches a gas sensor element for detecting a particular gas contained in a gas to be measured (para. [0003]) like that of Oya. Shimizu teaches that the gas sensor element 7 comprises a plate-shaped insulating spacer 93 comprising porous diffusion controlling portions 92 and 95 surrounding a gas measuring chamber 91, wherein the porous diffusion controlling portions control diffusion of gas to be measured which flows into the gas measuring chamber 91 (Fig. 3, para. [0091]-[0093], [0124]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to substitute the gas measurement chamber and porous diffusion limiting member of Oya with the plate-shaped insulating spacer comprising porous diffusion controlling portions and the gas measuring chamber as taught by Shimizu in order to yield the predictable result of controlling diffusion of gas to be measured which flows into the gas measuring chamber (Shimizu, Fig. 3, para. [0093], [0124]). MPEP § 2143(I)(B). Therefore, Modified Oya teaches the measurement chamber layer (the plate-shaped insulating spacer 93 having the gas measuring chamber 91, Shimizu, Fig. 3, para. [0091], see modification supra) and the porous diffusive layer (the porous diffusion controlling portions 92 and 95, Shimizu, Fig. 3, para. [0092]-[0093], see modification supra).
Modified Oya teaches wherein the plate-shaped portions extend in a direction of an axial line and are stacked in a stacking direction intersecting the direction of the axial line (the plate-
the first portion includes a solid electrolyte body, a reference gas-side electrode being disposed on a surface of the solid electrolyte body, and a measurement gas-side electrode being disposed on another surface of the solid electrolyte body (the first portion includes a first solid electrolyte member 309, a reference electrode 308 formed on a surface of the first solid electrolyte member 309, and a measurement electrode 310 formed on another surface of the first solid electrolyte member 309, Fig. 4, para. [0053], [0117]),
the measurement chamber layer has a measurement chamber in which the measurement gas-side electrode is exposed (the plate-shaped insulating spacer 93 has the gas measuring chamber 91 in which the measurement electrode 310 is exposed, Oya, Fig. 4, para. [0058], Shimizu, Fig. 3, para. [0091], see modification supra),
the porous diffusive layer (the porous diffusion controlling portions 92 and 95, Shimizu, Fig. 3, para. [0092]-[0093], see modification supra),
the second portion has a reference gas introduction hole to which the reference gas-side electrode is exposed and which is open toward a rear end side in the direction of the axial line (the second portion has an air introduction elongated hole 307b to which the reference electrode 308 is exposed and which has an opening 307c on a rear end side in the direction of the axial line, Figs. 3-4, see Image 2 below, para. [0057]),
the third portion includes a heat generating portion and a pair of lead portions (the third portion includes a heater region 302a and a pair of heater lead regions 302b, Figs. 3-4, para. [0052]).

Modified Oya teaches wherein in a cross section of the sensor element, said cross section including the heat generating portion and being perpendicular to the direction of the axial line, the pair of inner linear portions are disposed so as not to overlap the reference gas introduction hole in the stacking direction (in a cross section of the plate-shaped gas sensor element 7, said cross section including the heater region 302a comprising the pair of outer linear portions and the pair of inner linear portions and being perpendicular to the direction of the axial line, the pair of inner linear portions do not overlap the air introduction elongated hole 307b in the stacking direction, Oya, Fig. 4, para. [0052], [0057], Jach, Figs. 1-2, col. 3, lns. 12-16 & 42-47, see modification supra),
in the cross section, a relation L3 < L4 is satisfied at a portion adjacent to the first connection portion, where L3 is a length between each of the pair of outer linear portions and an adjacent one of the pair of inner linear portions, and L4 is a length between the pair of inner linear portions adjacent to each other (in the cross section, a length between each of the pair of outer linear portions and an adjacent one of the pair of inner linear portions is less than a length between the pair of inner linear portions adjacent to each other, and this relationship is satisfied at a portion adjacent to the loop-shaped circuit trace segments 35 and 36, Jach, Figs. 1-2, see Images 3-5 below, see modification supra; Examiner interprets the entire loop shape of the loop-shaped circuit trace segments 35 and 36 to read on the first connection portions, so the relation L3 < L4 is satisfied at a portion adjacent to the first connection portions, see Images 3-5 below).
Alternatively, Jach teaches an emphasis on keeping the reference gas chamber 16b wide while not overlapping with the pair of outer linear portions and the pair of inner linear portions 
The limitations “allows gas diffusion between the outside and the measurement chamber under rate-determining conditions” and “a limiting current sensor element” are functional limitations. The Courts have held that the manner in which a claimed apparatus is intended to be employed does not differentiate an apparatus claim from the prior art, if the prior art apparatus teaches all of the structural limitations of the claim. See Ex parte Masham, 2 USPQ2d 1647 (BPAI 1987). A functional recitation of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. See MPEP § 2114.
Examiner further notes that Modified Oya teaches that the porous diffusion controlling portions 92 and 95 control diffusion of gas to be measured which flows into the gas measuring chamber 91 from the outside (Shimizu, Fig. 3, para. [0091]-[0093], [0124], see modification supra), so the porous diffusion controlling portions are capable of the recitation “allows gas diffusion between the outside and the measurement chamber under rate-determining conditions.” Modified Oya also teaches the plate-shaped gas sensor element 7 (Figs. 1-4, para. [0040]), which is capable of operating potentiometrically or polarographically, so the plate-shaped gas sensor element is capable of the recitation “a limiting current sensor element.”

    PNG
    media_image1.png
    421
    898
    media_image1.png
    Greyscale

Image 1. Annotated version of Fig. 4 of Oya.

    PNG
    media_image2.png
    513
    898
    media_image2.png
    Greyscale

Image 2. Annotated version of Fig. 3 of Oya.

    PNG
    media_image3.png
    597
    898
    media_image3.png
    Greyscale

Image 3. Annotated version of Fig. 2 of Jach.

    PNG
    media_image4.png
    392
    888
    media_image4.png
    Greyscale

Image 4. Annotated version of Fig. 1 of Jach.

    PNG
    media_image5.png
    639
    898
    media_image5.png
    Greyscale

Image 5. Annotated version of Fig. 2 of Jach.
Regarding claim 2, Modified Oya teaches the cross section of the sensor element (the cross section of the plate-shaped gas sensor element 7, Fig. 4). Modified Oya teaches that the cross section of the sensor element has a width dimension of 3.6 mm (para. [0083]), and that the width of the air introduction elongated hole 307b in each of Examples 1-9 is greater than 0.2 x 3.6 mm = 0.72 mm (Table 1, para. [0082]). Modified Oya fails to teach wherein a relation 0.2 x L1 < L2 is satisfied, where L1 is a length of the sensor element in a width direction, and L2 is a length of the reference gas introduction hole in the width direction. However, Modified Oya teaches that the width dimension, and thus the cross sectional area, of the cross section of the air introduction elongated hole 307b can be appropriately changed (Table 1, para. [0082]). One of ordinary skill in the art would manipulate the width dimension of the air introduction elongated 
Regarding claim 4, Modified Oya teaches a gas sensor (a gas sensor 1, Fig. 1, para. [0040]) comprising:
the sensor element according to claim 1 (the plate-shaped gas sensor element 7, Figs. 1-4, para. [0040], see rejection of claim 1 supra); and
a metallic shell that holds the sensor element (a cylindrical metal shell 5 that holds the plate-shaped gas sensor element 7, Fig. 1, para. [0040], [0043]), wherein
the sensor element has a plate shape (the plate-shaped gas sensor element 7, Figs. 1-4, para. [0040]).
Regarding claim 6, Modified Oya teaches wherein the relation L3 < L4 is satisfied at anywhere between the first connection portion and the second connection portion (in the cross section, a length between each of the pair of outer linear portions and an adjacent one of the pair of inner linear portions is less than a length between the pair of inner linear portions adjacent to each other, and this relationship is satisfied at any place between the loop-shaped circuit trace segments 35 and 36 and the connecting segment 33, Jach, Figs. 1-2, see Images 3-5 above, see modification supra; Examiner interprets the entire loop shape of the loop-shaped circuit trace segments 35 and 36 to read on the first connection portions, so the relation L3 < L4 is satisfied at any place between the loop-shaped circuit trace segments 35 and 36 and the connecting segment 33, see Images 3-5 above).
Alternatively, Jach teaches an emphasis on keeping the reference gas chamber 16b wide while not overlapping with the pair of outer linear portions and the pair of inner linear portions (Figs. 1-2, col. 2, lns. 38-45, col. 3, lns. 12-16 & 42-47). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the air introduction elongated hole of Modified Oya to be widened as taught by Jach such that the pair of outer linear portions and the pair of inner linear portions still do not overlap the air introduction elongated hole and the relation L3 < L4 is satisfied at any place between the first connection portion and the second connection portion because this configuration lessens the danger of leakage currents, avoids thermal shock cracks, and improves heat transfer (Jach, Figs. 1-2, col. 3, lns. 23-30, 38-44, 53-56). 
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Oya (US 2015/0040642 A1) and further in view of Shimizu et al. (US 2015/0219591 A1) and further in view of Jach et al. (US 6,261,429 B1) as applied to claim 1 above, and further in view of Sakuma et al. (US 2016/0054256 A1).
Regarding claim 5, Modified Oya teaches that the first portion includes the first solid electrolyte member 309 (Fig. 4, para. [0053]). Modified Oya fails to teach wherein the first portion contains an insulating cell layer having a through opening into which the solid electrolyte body is fitted. However, Sakuma teaches a gas sensor element comprising a solid electrolyte body and a pair of electrodes (abstract) like that of Modified Oya. Sakuma teaches a first solid electrolyte body 105c surrounded at four end surfaces 105e by a first support member 105r, wherein the first support member 105r is a dense insulating member (Fig. 2, para. [0035], [0041]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the first portion of Modified Oya to include a dense insulating member having a through opening into which the first solid electrolyte member is fitted as taught by Sakuma because excessive thermal stress would not be imposed on the first solid electrolyte member, thereby restraining occurrence of cracking (Sakuma, Fig. 2, para. [0061]).
Response to Arguments
Applicant's arguments filed May 18, 2021 have been fully considered but they are not persuasive.
In the arguments presented on pages 4-5 of the amendment, Applicant argues that the phrase “the outside” is not a part of the components that constitute the sensor element of the present invention. Applicant asserts that it is a common expression for the space beyond a boundary or limit. Applicant asserts that an article “the” is always companied with “outside” in this context. Applicant asserts that one skilled in the art would understand the meaning of the phrase as long as he or she is familiar with the English language.

In the arguments presented on pages 7-8 of the amendment, Applicant argues that Jach does not teach the claimed relation L3 < L4. Applicant asserts that in Jach, the distance L4 between the pair of inner linear portions adjacent to each other at a portion adjacent to the first connection portion is much narrower than the distance L3 between each of the pair of outer linear portions and an adjacent one of the pair of inner linear portions. Applicant asserts that the heating conductor 22 of Jach is lengthened by an extension segment, which is defined by two loop-shaped circuit trace segments 35, 36, thus achieving a high heat productivity in the front end segment. Applicant asserts that the structural design of the two loop-shaped circuit trace segments 35, 36 of Jach is particularly important to achieve one of the goals, so one skilled in the art would not be motivated to further modify the heating circuit trace segments to realize the claimed invention. Applicant asserts that Shimizu and Sakuma also do not disclose the claimed heat generating portion or satisfy the claimed relation L3 < L4.
Examiner respectfully disagrees. It appears that Applicant interprets the first connection portions of Jach to be at the end point of the loop-shaped circuit trace segments 35 and 36. However, as recited in the rejection supra, Examiner interprets the entire loop shape of the loop-shaped circuit trace segments 35 and 36 of Jach to read on first connection portions each of which connects together forward ends of one of the pair of outer linear portions and one of the pair of inner linear portions located adjacent to each other (see Image 3 above). Thus, the relation L3 < L4 is satisfied at a portion adjacent to the first connection portions (see Images 3-5 above). Additionally, the limitation “a portion adjacent to the first connection portion” is broad since the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232.  The examiner can normally be reached on Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/V.T./            Examiner, Art Unit 1794                                                                                                                                                                                            
/JAMES LIN/            Supervisory Patent Examiner, Art Unit 1794